Citation Nr: 1720548	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-21 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Meniere's disease.

2.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability.

4.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

5.  Entitlement to service connection for Meniere's disease, to include as a due to herbicide exposure.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

7.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to August 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Anchorage, Alaska Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran originally requested a hearing in conjunction with the appeal but withdrew that request by January 2017 correspondence.  In addition, the Board notes that the Veteran was previously under representation in these matters but revoked such representation by February 2017 correspondence.

The issues of service connection for a heart disability, Meniere's disease, an acquired psychiatric disorder, and a skin disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1985 rating decision denied the Veteran service connection for Meniere's disease based essentially on a finding that such disability was not shown; the Veteran did not appeal that matter.

2.  Evidence received since the December 1985 decision includes evidence not of record at that time; suggests the Veteran has Meniere's disease related to either alleged herbicide exposure or noise exposure in service; relates to unestablished facts necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

3.  A December 1985 rating decision originally granted the Veteran service connection for PTSD based on an assumption of combat-related stressors in service; a subsequent July 1986 rating decision severed service connection for PTSD because a review of the evidence had found clear and unmistakable error (CUE) in the prior decision insofar as the evidence, in fact, did not confirm combat-related stressors in service; the Board denied an appeal of that severance in April 1987.

4.  The Veteran sought, unsuccessfully, to reopen service connection for PTSD on several occasions following the April 1987 Board decision; most recently, an unappealed May 2003 rating decision declined to reopen service connection for PTSD because new and material evidence had not been received.

5.  Evidence received since the May 2003 decision includes evidence not of record at that time; suggests the Veteran has PTSD that may be related to new stressors that were not alleged previously (including fear of hostile military or terrorist activity); relates to unestablished facts necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

6.  A December 1985 rating decision denied the Veteran service connection for a skin disability affecting the left hand based essentially on a finding that such disability was not shown; the Veteran did not appeal that matter.

7.  Evidence received since the December 1985 decision includes evidence not of record at that time; suggests the Veteran has other additional skin disabilities that may be related to either herbicide exposure or in-service aggravation of a pre-existing dermatitis noted at enlistment; relates to unestablished facts necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received; a claim for service connection for Meniere's disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received; a claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received; a claim for service connection for a skin disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence received since the prior final denials in the matters involving Meniere's disease, PTSD, and a skin disability includes evidence that was not previously in the record and relates to previously unestablished facts needed to substantiate those underlying claims of service connection.  In light of the above and the low threshold for reopening established by the United States Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds the new evidence also raises a reasonable possibility of substantiating those claims.  Therefore, all remaining reasonable doubt in resolved in the Veteran's favor; new and material evidence sufficient to reopen those claims has been received, and the pertinent appeals must be granted.  


ORDER

The appeals to reopen claims for service connection for Meniere's disease, PTSD, and a skin disability are granted.

REMAND

The case is REMANDED for the following:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for ALL the disabilities remaining on appeal.

2. Conduct exhaustive development to verify the stressors indicated by the Veteran's allegations and personnel records-i.e., that (1) he helped unload and saw wounded and dead soldiers; (2) he found the body of a soldier stabbed to death while making rounds in Okinawa; (3) a mortar struck his ship while he was confined to the brig between March and May 1972; (4) he was involved in an incident on March 15, 1972 wherein a four-mean reconnaissance team (call sign "Spear Point") and a reaction force were engaged in combat with unknown Philippine Nationals; or (5) he took park in amphibious landing assaults on March 20, 1972 (on Green Beach in Subic Bay) and on May 24, 1972 (as part of Operation Song Thanh).  

If necessary, the Veteran should be contacted to clarify the locations, dates, and other details surrounding these allegations, as well as to describe any additional stressors not listed above.  Any and all pertinent records, including personnel records from other service members (if found critical to this research), unit histories, deck logs, police reports, or any other such documents, must be obtained in support of this effort.  

The Veteran's file should also be forwarded to the Joint Services Records Research Center (JSRRC) as part of an official inquiry to confirm or verify the alleged stressors.  Consecutive inquiries must be submitted to cover the entirety of the Veteran's active duty period.  The AOJ must document the efforts taken to verify these alleged stressors, the reason for unavailability of any documents sought, and the ultimate results of its efforts in a formal finding for the record.

3. Conduct exhaustive development to verify whether the Veteran served in an area-such as onshore or in Vietnam's contiguous or offshore waters, including Da Nang Harbor and the Gulf of Tonkin-where he would likely have been exposed to herbicide agents.  As above, all documents and evidence that may assist in this development must be secured, and consecutive inquiries should be made to the JSRRC, if deemed necessary, to cover the entirety of the Veteran's relevant active service.  The AOJ should specifically consider, when completing this development, that the Veteran's records confirm he served in the contiguous waters of Vietnam, including in the Gulf of Tonkin, and he has alleged transfer to the U.S.S. Cayuga in May 1972 somewhere in or near Da Nang.  The AOJ must document the efforts taken to verify such exposure, the reason for unavailability of any evidence sought, and the ultimate findings for the record.

4. Once the above development is completed, arrange for the Veteran to be examined by an ear, nose, and throat (ENT) specialist to determine the nature and likely cause of his alleged Meniere's disease.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Does the Veteran meet the diagnostic criteria for Meniere's disease?

b. If so, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's Meniere's disease is related to service, to include as a result of any VERIFIED herbicide exposure or hazardous noise exposure therein?  The examiner should assume, for purposes of this examination, that the Veteran was exposed to hazardous noise in service.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely cause of his acquired psychiatric disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by diagnosis, all psychiatric disability entities found.

b. For each psychiatric disability entity diagnosed, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is related to any VERIFIED stressors in service.  

The examiner should specifically consider and discuss, as necessary, the significance of a March 1972 altercation with a superior officer that resulted in a special court-martial and the apparent effect this had on his behavior, as indicated by his disciplinary record following the incident.

c. Please also opine as to whether there is CLEAR AND UNMISTAKABLE EVIDENCE that any psychiatric disability pre-existed the Veteran's active service. 

The examiner should specifically consider and discuss, as necessary, comments from prior VA examiners and treatment providers (particularly in October 1985 and June 1989) that suggest he had childhood trauma from abuse and his experience in the foster care system that were exacerbated or otherwise compounded upon by his military experience.

d. If so, is there also CLEAR AND UNMISTAKABLE EVIDENCE that any pre-existing psychiatric disability WAS NOT AGGRAVATED BEYOND ITS NATURAL PROGRESSION in service?



6. Then, arrange for the Veteran to be examined by a dermatologist to determine the nature and likely cause of his alleged skin disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, each skin disability entity found.  Specifically, please indicate whether the Veteran indeed meets the diagnostic criteria for chloracne.

b. For each skin disability entity diagnosed (other than chloracne), the examiner should opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is related to the Veteran's service, to include as a result of VERIFIED herbicide exposure therein.

c. For each skin disability entity diagnosed, the examiner should also opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is related to AGGRAVATION of right foot dermatitis noted on the Veteran's service enlistment examination.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


